DETAILED ACTION
This Office Action is in response to an application that was filed on 09/13/2019. Claims 1-18 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Second coil portion needs to be designated as item 220 instead of item 210 in Fig. 2.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The disclosure is objected to because of the following inconsistencies with the drawings: 
Paragraph ¶[0010] of the PgPub is inconsistent with paragraph ¶[0109] and Fig. 12 as far as the first recess and second recess being disposed in the third and fourth wall surface, respectively.
Paragraph ¶[0010] of the PgPub is inconsistent with paragraph ¶[0109] and Fig. 12 as far as the first and second recesses extending to the sixth surface of the body.

Appropriate correction is required as well as no new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "a first recess and a second recess disposed respectively in first and second wall surfaces of the body, opposing each other among the plurality of wall surfaces of the body, the first and second recesses extending to the first surface of the body", where the limitation is confusing and contradicting the specification. Specifically, ¶[0037] of the PgPub establishes that the third surface and the fourth surface are opposing each other in a width direction, and that the fifth surface and a sixth surface are opposing each other in a thickness direction. Therefore, with the respective surface established in ¶[0037], then ¶[0052] of the PgPub indicates that the first recess R1 is formed on the third surface extending to the sixth surface, and that second recess R2 is formed on the fourth surface opposing the third surface extending to the sixth surface. The cited limitation will be examined as "a first recess and a second recess disposed respectively in third and fourth wall surfaces of the body, opposing each other among the plurality of wall surfaces of the body, the first and second recesses extending to the sixth surface of the body”.
	Claims 2-12 are rejected since the base independent claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph.

	Claim 2 recites the limitations "a third lead portion disposed on a second surface of the first insulating substrate opposing the first surface of the first insulating substrate and connected to the second external electrode...a second lead portion disposed on a first surface of the second insulating substrate and connected to the third external electrode", where the limitations are confusing and contradicting the specification and the Figures. Specifically, ¶[0068 & 0090-0091] of the PgPub and Figs. 1-2_4 indicates and shows that the third lead portion is connected to the third external electrode and that the second lead portion is connected to the second external electrode. The cited limitations will be examined as "a third lead portion disposed on a second surface of the first insulating substrate opposing the first surface of the first insulating substrate and connected to the third external electrode...a second lead portion disposed on a first surface of the second insulating substrate and connected to the second external electrode”
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (CN104916390A and Choi hereinafter, cited in the following: 11/12/2021 IDS; Chinese First Office Action dated 09/15/2021; Korean Notice of Refusal dated 05/18/2020 as family member KR101548862B1).
Regarding claim 14, Choi discloses a coil component (Figs. 1_5 and ¶[0042 & 0068] from the Espacenet Translation shows and indicates coil component {chip coil assembly}) comprising: a body having a lower surface, an upper surface and walls extending between the lower and upper surfaces (item 10 of Figs. 1_5 and ¶[0042_0044 & 0070] from the Espacenet Translation shows and indicates body 10 having a lower surface, an upper surface and walls extending between the lower and upper surfaces); a coil portion disposed on an insulating substrate, the coil portion and the insulating substrate being disposed in the body (item 60, 70 of Fig. 5 and ¶[0070_0075_0077-0078 & 0082-0083] from the Espacenet Translation shows and indicates coil portion 70 {inner coil parts} disposed on insulating substrate 60, where coil portion 70 and insulating substrate 60 are disposed in body 10); a first recess disposed along a first wall of the body, extending from the lower surface of the body and contacting a first end of the coil portion, the first recess having an upper surface facing the lower surface of the body (items 31, 41 of Fig. 1 & item 31 of Fig. 3A & item 71 of Fig. 5 and ¶[0045-0046_0082-0083 & 0094] from Espacenet Translation shows and indicates first recess 31 {first stepped portion 31 to form the first external electrode 41 in ceramic body 10} disposed along a first wall of body 10, extending from the lower surface of body 10 and contacting first end 71-end {exposed end of first lead-out part 71} of the coil portion 70; where first recess 31 having an upper surface facing the lower surface of body 10); a second recess disposed along a second wall of the body opposite the first wall, extending from the lower surface of the body and contacting a second end of the coil portion, the second recess having an upper surface facing the lower surface of the body (items 32, 42 of Fig. 1 & item 32 of Fig. 3A & item 72 of Fig. 5 and ¶[0045-0046_0082-0083 & 0094] from Espacenet Translation shows and indicates second recess 32 {second stepped portion 32 to form the second external electrode 42 in ceramic body 10} disposed along a second wall of body 10 opposite the first wall, extending from the lower surface of body 10 and contacting second end 72-end {exposed end of second lead-out part 72} of the coil portion 70; where second recess 32 having an upper surface facing the lower surface of body 10); a first external electrode connected to the first end of the coil portion and disposed along the lower surface of the body and a surface of the first recess (item 41 of Fig. 5 and ¶[0083 & 0095] from Espacenet Translation shows and indicates first external electrode 41 connected to first end 71-end of coil portion 70 and disposed along the lower surface of body 10 and a surface of the first recess 31); and a second external electrode connected to the second end of the coil portion and disposed along the lower surface of the body and a surface of the second recess (item 42 of Fig. 5 and ¶[0083 & 0095] from Espacenet Translation shows and indicates second external electrode 42 connected to second  end 72-end of coil portion 70 and disposed along the lower surface of body 10 and a surface of the second recess 32).

Regarding claim 15, Choi discloses a coil component, wherein each of the first and second external electrodes comprises a connection portion disposed on respective upper surfaces and walls of the first and second recesses, and an extension portion disposed on the lower surface of the body, wherein the connection portions are connected to respective extension portions (Figs. 1_5 and ¶[0083-0084 & 0095] from Espacenet Translation shows where each of the first and second external electrodes 41 & 42 is comprised of a connection portion that is disposed on the respective upper surfaces and walls of the first and second recesses 31 & 32;  and where the first and second external electrodes 41 & 42 is comprised of an extension portion disposed on the lower surface of body 10; and where the connection portions are connected to respective extension portions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, as detailed in the rejection of claims 15 and 14 above, in view of Iso et al. (US 2017/0323725 A1 and Iso hereinafter).
Regarding claim 16, Choi discloses a coil component, comprising connection portions and extension portions of the first and second external electrodes (Figs. 1_5 and ¶[0083-0084 & 0095] from Espacenet Translation shows where each of the first and second external electrodes 41 & 42 is comprised of a connection portion and an extension portion). 
However, Choi does not disclose an insulating layer disposed on the body, covering the connection portions of the first and second external electrodes and exposing the extension portions of the first and second external electrodes.
Iso discloses an insulating layer disposed on the body, covering the connection portions of the first and second external electrodes and exposing the extension portions of the first and second external electrodes (items 10, 20, 25, R of Fig. 1a and ¶[0083_0087-0088]  shows and indicates where insulating layer 30 is disposed on the body of chip element 10 and insulating layer 30 is disposed on the first and second external electrodes 20; and where insulating layer 30 covers the upper connection portion of the first and second external electrodes 20 and exposes the bottom extension portion R of each of the first and second external electrodes 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an insulating layer disposed on the body, covering the connection portions of the first and second external electrodes and exposing the extension portions of the first and second external electrodes into the structure of Choi. One would have been motivated in the coil component of Choi and have the insulating layer be disposed on the body, covering the connection portions of the first and second external electrodes and exposing the extension portions of the first and second external electrodes in order to preventing the occurrence of short-circuiting with another electronic component, as indicated by Iso in ¶[0088], in the coil component of Choi.

Claims 1, 2, 3, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2016/0217917 A1 and Jeong hereinafter, cited in the 09/13/2019 IDS) as evidence by Choi, in view of Choi.
Regarding claim 1, Jeong discloses a coil component (item 100 of Figs. 1_6 and ¶[0020_0022_0030 & 0086] shows and indicates coil component 100 {electronic component}) comprising: a body having a first surface and a second surface opposing each other, and a plurality of wall surfaces respectively connecting the first surface and the second surface of the body (item 50 of Figs. 1-3A_4_6 and ¶[0023 & 0041-0045] shows and indicates body 50 having a first surface and a second surface opposing each other, and a plurality of wall surfaces respectively connecting the first surface and the second surface of body 50); a first insulating substrate and a second insulating substrate spaced apart from each other in the body (items 21, 23 of Fig. 2 & Fig. 3 and ¶[0031-0033 & 0037] shows and indicates first insulating substrate 21 {first support member 21 made of polypropylene glycol (PPG) substrate, where it is evidenced by Choi in ¶[0075] from Espacenet Translation that PPG forms an insulation layer}; and second insulating substrate 23 {third support member 23 made of polypropylene glycol (PPG) substrate, where it is evidenced by Choi in ¶[0075] from Espacenet Translation that PPG forms an insulation layer} spaced apart from each other in body 50); a first side and a second side disposed respectively in third and fourth wall surfaces of the body, opposing each other among the plurality of wall surfaces of the body, the first and second sides extending to the sixth surface of the body (items Sw1, Sw2, St2, W of Fig. 1 & Figs. 2-3A and ¶[0023_0059 & 0063] shows and indicates first side Sw2 {second side surface} and second side Sw1 {first side surface} disposed respectively in the third and fourth wall surfaces that opposes each other in W direction {width direction} of the body 50, opposing each other among the plurality of wall surfaces of body 50; and where the first side Sw2 and second sides Sw1 are extending to the sixth surface St2 {second main surface} of body 50); a first coil portion and a second coil portion disposed on the first and second insulating substrates, respectively (items 41, 43, 61, 65 of Figs. 2_4 & Fig. 3A and ¶[0031-0033 & 0037] shows and indicates first coil portion 41 {first coil part 41 formed by first coil conductor 61 on the surface of first support member 21} disposed on first insulating substrate 21;  and second coil portion 43 {third coil part 43 formed by first coil conductor 65 on the surface of third support member 23} disposed on second insulating substrate 23), a first end of each of the first and second coil portions being exposed to the first side and a second end of each of the first and second coil portions being exposed to the second side (items 62, 66, 61, 65 of Figs. 2_4 & Fig. 3A and ¶[0031 & 0063] shows and indicates first end 62-end {end of second coil conductor 62} of first coil portion 41, and first end 66-end  {end of second coil conductor 66} of second coil portion 43 being exposed to the first side Sw2; and a second end 61-end {end of first coil conductor 61} of first coil portion 41, and the end 65-end {end of first coil conductor 65} of second coil portion 43 being exposed to the second side Sw1); a first external electrode and a second external electrode respectively disposed along an inner surface of the first side and the first surface of the body, and spaced apart from each other and connected to the first ends of the first and second coil portions, respectively (items 85, 87 of Figs. 1-3A_4_6 and ¶[0065] shows and indicates first external electrode 85 {fifth external electrode} and second external electrode 87 {seventh external electrode} respectively disposed along an inner surface of the first side and the first surface Sw2 of body 50; and first external electrode 85 is spaced apart from second external electrode 87; and first external electrode 85 is connected to first end 62-end of first coil portion 41, and second external electrode 87 is connected to first end 66-end of second coil portion 43); and a third external electrode and a fourth external electrode respectively disposed along an inner surface of the second side and the first surface of the body, and spaced apart from each other and connected to the second ends of the first and second coil portions, respectively (items 81, 83 of Figs. 1-3A_4_6 and ¶[0065] shows and indicates third external electrode 85 {first external electrode} and fourth external electrode 83 {third external electrode} respectively disposed along an inner surface of the second side and the second surface Sw1 of body 50; and third external electrode 81 is spaced apart from fourth external electrode 83; and third external electrode 81 is connected to second end 61-end of first coil portion 41, and fourth external electrode 83 is connected to second end 65-end of second coil portion 43).
Jeong discloses the claimed invention except a first recess and a second recess.
Choi discloses a first recess and a second recess (items 31, 32, 10, 41, 42 of Fig. 1 & items 10, 31, 32 of Fig. 3A and ¶[0045-0046 & 0094] from Espacenet Translation shows and indicates first recess 31 {first stepped portion 31 to form the first external electrode 41 in ceramic body 10} and a second recess 32 {second stepped portion 32 to form the second external electrode 42 in ceramic body 10; therefore, the coil component of Jeong will have the first recess and the second recess disposed respectively in the third and fourth wall surfaces opposing each other and extending to the sixth surface of the body by incorporating the recesses of Choi so that the following limitation structures are met: where the first end of each of the first and second coil portions are exposed to the first recess; and where the second end of each of the first and second coil portions are exposed to the second recess; and where the first external electrode and the second external electrode are disposed along the inner surface of the first recess; and where the third external electrode and a fourth external electrode are disposed along the inner surface of the second recess).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first recess and a second recess into the structure of Jeong. One would have been motivated in the coil component of Jeong and have the first recess and the second recess in order to facilitate the production of coil components by first forming groove portions then cutting the multilayer body slab into the plurality of multilayer bodies and form recesses from the groove portions to then form the plurality of external electrodes for each multilayer body, as indicated and shown by Choi in ¶[0089 & 0094] and in Fig. 6 and Fig. 3, in the coil component of Jeong.

Regarding claim 2, modified Jeong discloses a coil component, wherein the first end of the first coil portion comprises a first lead portion disposed on a first surface of the first insulating substrate and connected to the first external electrode, the second end of the first coil portion comprises a third lead portion disposed on a second surface of the first insulating substrate opposing the first surface of the first insulating substrate and connected to the third external electrode, the first end of the second coil portion comprises a second lead portion disposed on a first surface of the second insulating substrate and connected to the second external electrode, and the second end of the second coil portion comprises a fourth lead portion disposed on a second surface of the second insulating substrate opposing the first surface of the second insulating substrate and connected to the fourth external electrode (Jeong: items 61', 62', 65', 66' of Fig. 3A & Fig. 2 and ¶[0063 & 0065] shows and indicates where first end 62-end of first coil portion 41 comprises first lead portion 62' {second lead portion} disposed on the first surface 21-bottom of the first insulating substrate 21 and connected to first external electrode 85; and where second end 61-end of first coil portion 41 comprises third lead portion 61' {first lead portion} disposed on the second surface 21-top of first insulating substrate 21 opposing the first surface 21-bottom of the first insulating substrate 21 and connected to third external electrode 81; and where the first end 66-end of second coil portion 43 comprises second lead portion 66' disposed on first surface 23-bottom of second insulating substrate 23 and connected to second external electrode 87; and where second end 65-end of second coil portion 43 comprises fourth lead portion 65' {first lead portion} disposed on second surface 23-top of second insulating substrate 23 opposing the first surface 23-bottom of the second insulating substrate 23 and connected to fourth external electrode 83).

Regarding claim 3, modified Jeong discloses a coil component, wherein the first and second lead portions are exposed to an inner wall of the first recess, and the third and fourth lead portions are exposed to an inner wall of the second recess (Jeong: Figs. 2-3A and ¶[0063 & 0065] shows and indicates where first lead portion 62' and second lead portion 66' are exposed to the inner wall of the firs side Sw2 ; and where third lead portion 61' and fourth lead portion 65' are exposed to the inner wall of the second side Sw1; Choi: Figs. 1_3A and ¶[0045-0046 & 0094] from Espacenet Translation shows and indicates first recess 31 and a second recess 32).

Regarding claim 6, modified Jeong discloses a coil component, wherein each of the first to fourth external electrodes comprises a connection portion disposed in the first and second recesses and an extension portion disposed on the first surface of the body, wherein the connection portion and the extension portion are integrated with lower surfaces of the first and second recesses, inner walls of the first and second recesses and the first surface of the body (Jeong: Fig. 6 and ¶[0065] shows where each of the first to fourth external electrodes 85 & 87 & 81 & 83 comprises a connection portion disposed in the first side Sw2 and second side Sw1 and an extension portion disposed on the first surface of body 50; and where the connection portion and the extension portion of each of the first to fourth external electrodes 85 & 87 & 81 & 83 are integrated with lower surfaces of the first side Sw2 and second Sw1, and the inner walls of the first side Sw2 and second side Sw1 and the first surface of body 50; Choi: Figs. 1_3A and ¶[0045-0046 & 0094] from Espacenet Translation shows and indicates where first recess 31 to form the first external electrode 41 with integrated connection portion and extension portion; and where second recess 32  to form the second external electrode 42 with integrated connection portion and extension portion).

Regarding claim 12, modified Jeong discloses a coil component, wherein each of the first and second recesses extends to both sides of the body, connecting both the first and second wall surfaces of the body, among the plurality of wall surfaces of the body (Jeong: Figs. 1-3A and ¶[0023_0059 & 0063] shows where the first side Sw2 and second side Sw1 extends to both sides of body 50, connecting both the first and second wall surfaces of body 50, among the plurality of wall surfaces of body 50; Choi: Figs. 1_3A and ¶[0045-0046 & 0094] from Espacenet Translation shows and indicates where each of the first recess 31 and second recess 32 extends to both sides of body 10, connecting both the first and second wall surfaces of body 10, among the plurality of wall surfaces of body 10).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2017/0148561 A1 and Yoon hereinafter, cited in the following: 07/22/2020 IDS; Korean Notice of Refusal dated 05/18/2020 as family member KR1020170058609A) as evidence by Choi, in view of Choi.
Regarding claim 13, Yoon discloses a coil component (item 100 of Figs. 1-2 & Fig. 6 and ¶[0033_0035_0051 & 0081] shows and indicates coil component 100 comprising: a body having a first surface and a second surface opposing each other, and a plurality of wall surfaces respectively connecting the first surface and the second surface of the body (item 3 of Figs. 2-3-4_6 and ¶[0035_0037_0040 & 0049] shows and indicates body 3 having a first surface and a second surface opposing each other, and a plurality of wall surfaces respectively connecting the first surface and the second surface of body 3); a plurality of insulating substrates spaced apart from each other in the body (items 11c, 12c of Figs. 2_4_6 and ¶[0056-0058 & 0063-0064] shows and indicates a plurality of insulating substrates 11c & 12c {first substrate 11c and second substrate 12c made of polypropylene glycol (PPG) substrate, where it is evidenced by Choi in ¶[0075] from Espacenet Translation that PPG forms an insulation layer} spaced apart from each other in body 3); a first side and a second side disposed in third and fourth wall surfaces of the body, opposing each other among the plurality of wall surfaces of the body, the first and second sides extending to the sixth surface of the body (item W of Figs. 1-2_6 and ¶[0049] shows first side and second side disposed in the third and fourth wall surfaces that opposes each other in W direction {width direction} of the body 3, opposing each other among the plurality of wall surfaces of body 3; and where the first side and second sides are extending to the sixth surface {bottom surface of body 3} of body 3); a plurality of coil portions disposed on the plurality of insulating substrates, respectively (items 11, 12 of Fig. 1 & Figs. 2_6 and ¶[0033-0034_0052_0056 & 0082] shows and indicates plurality of coil portions 11 &12 disposed on the plurality of insulating substrates 11c & 12c, respectively), first ends of the plurality of coil portions being exposed to the first side and second ends of the plurality of coil portions being exposed to the second side (items 11a, 11b, 12a, 12b, 41, 42, 43, 44 of Figs. 2-3 and ¶[0052 & 0057-0058] shows and indicates where first end  11b_42 {one end portion of the second coil pattern 11b of the first coil 11 connected to the second external electrode 42} of coil portion 11 and first end 12b_44 {one end portion of the fourth coil pattern 21b of the second coil 12 connected to the fourth external electrode 44} of coil portion 12 are exposed to the first side to connect to external electrodes 42 & 44; and where second end  11a_41 {one end portion of the first coil pattern 11a of the first coil 11 connected to the first external electrode 41} of coil portion 11 and second end 12a_43 {one end portion of the third coil pattern 12a of the second coil 12 connected to the third external electrode 43} of coil portion 12 are exposed to the second side to connect to external electrodes 41 & 43); a plurality of first external electrodes respectively disposed along an inner surface of the first side and the first surface of the body, and spaced apart from each other and connected to the first ends of the plurality of coil portions, respectively (Figs. 2-3 and ¶[0052 & 0057-0058] shows and indicates where the plurality of first external electrodes 42 & 44 respectively disposed along an inner surface of the first side and the first surface of body 3, and spaced apart from each other and connected to the first ends 11b_42 & 12b_44 of the plurality of coil portions 11 & 12, respectively); a plurality of second external electrodes respectively disposed along an inner surface of the second side and the first surface of the body, and spaced apart from each other and connected to the second ends of the plurality of coil portions, respectively (Figs. 2-3 and ¶[0052 & 0057-0058] shows and indicates where the plurality of second external electrodes 41 & 43 respectively disposed along an inner surface of the second side and the first surface of body 3, and spaced apart from each other and connected to the second ends 11a_41 & 12a_43 of the plurality of coil portions 11 & 12, respectively).
Yoon discloses the claimed invention except a first recess and a second recess.
Choi discloses a first recess and a second recess (items 31, 32, 10, 41, 42 of Fig. 1 & items 10, 31, 32 of Fig. 3A and ¶[0045-0046 & 0094] from Espacenet Translation shows and indicates first recess 31 {first stepped portion 31 to form the first external electrode 41 in ceramic body 10} and a second recess 32 {second stepped portion 32 to form the second external electrode 42 in ceramic body 10; therefore, the coil component of Yoon will have the first recess and the second recess disposed in the third and fourth wall surfaces opposing each other and extending to the sixth surface of the body by incorporating the recesses of Choi so that the following limitation structures are met: where the first end of each of the plurality of coil portions are exposed to the first recess; and where the second end of the plurality of coil portions are exposed to the second recess; and where the plurality first external electrodes are disposed along the inner surface of the first recess; and where the plurality of second external electrodes are disposed along the inner surface of the second recess).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first recess and a second recess into the structure of Yoon. One would have been motivated in the coil component of Yoon and have the first recess and the second recess in order to facilitate the production of coil components by first forming groove portions then cutting the multilayer body slab into the plurality of multilayer bodies and form recesses from the groove portions to then form the plurality of external electrodes for each multilayer body, as indicated and shown by Choi in ¶[0089 & 0094] and in Fig. 6 and Fig. 3, in the coil component of Yoon.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (evidence by Choi) in view of Choi, as detailed in the rejection of claim 6 and 1 above, and in further view of Iso.
Regarding claim 7 modified Jeong discloses a coil component, comprising the body and the first to fourth external electrodes, and wherein the along the inner walls and the lower surfaces of the first and second recesses and the connection portion of each of the first to fourth external electrodes and to expose the extension portion of each of the first to fourth external electrodes (Jeong: Fig. 6 and ¶[0065] shows where the body 50 and the first to fourth external electrodes 85 & 87 & 81 & 83; and where along the inner walls and the lower surfaces of the first side Sw2 and second side Sw1 and the connection portion of each of the first to fourth external electrodes 85 & 87 & 81 & 83 and to expose the extension portion of each of the first to fourth external electrodes 85 & 87 & 81 & 83; Choi: Figs. 1_3A and ¶[0045-0046 & 0094] from Espacenet Translation shows and indicates where first recess 31 to form the first external electrode 41 with integrated connection portion and extension portion; and where second recess 32  to form the second external electrode 42 with integrated connection portion and extension portion). 
However, Jeong and Choi do not disclose an insulating layer disposed on the body and the external electrodes, wherein the insulating layer is disposed along the inner walls and the lower surfaces of the first and second side to cover the connection portion of each external electrodes and to expose the extension portion of each of the external electrodes.
Iso discloses an insulating layer disposed on the body and the external electrodes, wherein the insulating layer is disposed along the inner walls and the lower surfaces of the first and second side to cover the connection portion of each external electrodes and to expose the extension portion of each of the external electrodes (items 10, 20, 25, R of Fig. 1a and ¶[0083_0087-0088]  shows and indicates where insulating layer 30 is disposed on the body of chip element 10 and external electrodes 20; and where insulating layer 30 is disposed along the inner walls and the lower surfaces of the first and second side; and where insulating layer 30 covers the upper connection portion of each external electrodes 20 and exposes the bottom extension portion R of each of the external electrodes 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an insulating layer disposed on the body and the external electrodes, wherein the insulating layer is disposed along the inner walls and the lower surfaces of the first and second side to cover the connection portion of each external electrodes and to expose the extension portion of each of the external electrodes into the structure of modified Jeong. One would have been motivated in the coil component of modified Jeong and have the insulating layer be disposed on the body and the external electrodes, where the insulating layer is disposed along the inner walls and the lower surfaces of the first and second side to cover the connection portion of each external electrodes and to expose the extension portion of each of the external electrodes in order to preventing the occurrence of short-circuiting with another electronic component, as indicated by Iso in ¶[0088], in the coil component of modified Jeong.

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 17, the primary reason for allowance is due to a coil component, further comprising a filling portion filling the first and second recesses, the filling portion being disposed between the connection portions of the first and second external electrodes and the insulating layer.
Regarding claim 18, the primary reason for allowance is due to a coil component, wherein the first end of the coil portion comprises a first lead portion disposed on a first surface of the insulating substrate and a first auxiliary lead portion disposed on a second surface of the insulating substrate connected to the first lead portion by a via penetrating the insulating substrate, the second end of the coil portion comprises a second lead portion disposed on a first surface of the insulating substrate and a second auxiliary lead portion disposed on a second surface of the insulating substrate connected to the second lead portion by a via penetrating the insulating substrate, and the first and second recesses respectively contact either of the first lead portion or the first auxiliary lead portion and either of the second lead portion or the second auxiliary lead portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847